Citation Nr: 1009453	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  00-16 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from March 1966 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In July 2003 and July 2005, the Board remanded the Veteran's 
claim to the agency of original jurisdiction (AOJ) for 
additional development.  By a March 2008 decision, the Board 
denied entitlement to service connection for PTSD.  The 
Veteran then filed an appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2009, the 
Veteran's representative before the Court and VA General 
Counsel filed a joint motion to vacate and remand the Board's 
March 2008 decision.  In a March 2009 order, the Court 
granted the joint motion and remanded the PTSD claim to the 
Board for compliance with the joint motion.

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  According to the March 2009 joint 
motion for remand, the Board did not ensure compliance with a 
portion of the July 2005 remand instructions.

The Veteran has set forth multiple stressors that allegedly 
occurred during his active military service that he believes 
resulted in PTSD.  See 38 C.F.R. § 3.304(f).  The July 2005 
remand instructed the AOJ to develop the claim in order to 
attempt to verify two of the Veteran's in-service stressors.  
The two stressors pertain to the death of a Technical 
Sergeant Tingay and an emergency landing of an aircraft in 
North Dakota.  Although the AOJ initiated development of the 
verification of the two stressors, including contacting the 
United States Army and Joint Services Records Research Center 
(JSRRC) (formerly the United States Armed Services Center for 
Unit Records Research), the joint motion for remand indicates 
that follow-up development by the AOJ was required in order 
to substantially comply with the Board's July 2005 remand.  
Therefore, the claim must be remanded so that the AOJ may 
submit additional information to JSRRC in an attempt to 
verify the Veteran's alleged stressors.

The following information submitted by the Veteran and 
identified in the March 2009 joint motion for remand 
regarding the circumstances of Technical Sergeant Tingay's 
death must be submitted to JSRRC for further research and 
development:  the incident occurred at Cam Ranh Bay, Vietnam; 
the timeframe is broad, but the Veteran indicates he was in 
Cam Ranh Bay from January 1969 to June 1969; after June 1969 
he was at Tan Son Nhut Air Base near Saigon, Vietnam; service 
treatment records show the Veteran at Tan Son Nhut Air Base 
on October 30, 1969, January 7, 1970, and January 19, 1970; 
his unit in 1968 was the 41st Tactical Airlift Squadron (of 
the 374th Tactical Airlift Wing) based out of Naha Air Base 
in Okinawa, Japan; his unit in 1969 was the 374th 
Organizational Maintenance Squadron based out of Naha Air 
Base (possibly the "36th Squadron"); his duty title at the 
time was Aircraft Maintenance Specialist; the incident 
involved Technical Sergeant Tingay being blown up by a 122 
rocket in the chest outside of a hangar, and his body parts 
could not be found.

The following information submitted by the Veteran and 
identified in the March 2009 joint motion for remand 
regarding the emergency aircraft landing must be submitted to 
JSRRC for further research and development:  the incident 
occurred in North Dakota; the flight originated from McCoy 
Air Force Base (AFB), Florida and was en route to Eielson 
AFB, Alaska; the timeframe was in December 1967 or January 
1968, possibly December 28th; the Veteran's unit was the 306th 
Organizational Maintenance Squadron based out of McCoy AFB 
(possibly assigned to the 374th Bomb Wing); his duty title at 
the time was KC-135 Ground Crew Member; the aircraft was a 55 
model KC-135A with tail number 55-3133; the aircraft carried 
a payload of 189,000 pounds of JP4 fuel; the purpose of the 
flight was to perform burning missions and to refuel fighters 
over Vietnam (possibly entitled "Burning Candy Mission"); 
the aircraft commander was a Major Patterson; an assistant 
crewmember was Airman First Class Mackie (or Mackey); the 
aircraft experienced engine trouble over Nebraska and two 
(possibly three) engines were shut down; 50,000 to 100,000 
pounds of fuel were dumped over South Dakota; the crew 
prepared to bailout; there were no casualties; the landing 
was a controlled crash landing at Minot AFB, North Dakota.

In addition, the AOJ must request that JSRRC, or other 
appropriate authorities, send to VA all documentation that 
might be pertinent, including unit histories, operation and 
situation reports, and daily journals.

In September 2002, the Veteran indicated that he received 
mental health treatment from the VA Medical Center (VAMC) in 
Oklahoma City, Oklahoma, in 1972.  The AOJ requested records 
from that facility later that month.  In a November 2002 
response from the VAMC, it was noted that one should ask for 
1972 records from the Federal Records Center in Pittsfield, 
Massachusetts.  Following that notation, the response states 
that no records for the Veteran's social security number are 
in the 1972 records.  According to the March 2009 joint 
motion for remand, VA must make a record request for the 
records to the Federal Records Center in Pittsfield.

In November 2009, the Veteran's representative stated that he 
attempted to request the records from the custodian (also 
known as the National Archives and Records Administration 
(NARA)), but was unsuccessful.  The representative stated 
that NARA implied that the records do exist, but VA must 
request them.  Therefore, on remand, the AOJ must request the 
VA treatment records in question from NARA (including its 
regional facility in Pittsfield).  At his February 2008 
hearing, the Veteran stated that he may have received 
treatment in 1970 at the Oklahoma City VAMC.  Given the 
varying treatment date possibilities, the record request 
should include the years 1970 through 1972.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake the necessary development 
to independently verify the two alleged 
stressful experiences identified above 
(Technical Sergeant Tingay's death and 
the North Dakota crash landing), to 
include contacting JSRRC or other 
appropriate agency.  All of the 
information detailed in the remand 
section above must be submitted to JSRRC.  
Request that JSRRC, or other appropriate 
authorities, send to VA all documentation 
that might be pertinent, including unit 
histories, operation and situation 
reports, and daily journals.  Any 
additional action necessary for 
independent verification of the 
particular alleged stressors, to include 
follow-up action requested by the 
contacted agency, should be accomplished.  
If a search for corroborating information 
leads to negative results, this should be 
documented in the claims file.  Notify 
the Veteran of the results of this 
development.

2.  Request VA mental health treatment 
records, dated from 1970 through 1972, 
from NARA (including its regional Federal 
records facility in Pittsfield, 
Massachusetts).  Make any follow-up 
requests as necessary and follow the 
procedures outlined in 38 C.F.R. 
§ 3.159(c)(2) (2009).  If VA is unable to 
obtain the evidence, notify the Veteran 
in accordance with 38 C.F.R. § 3.159(e).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

